Case: 20-50540     Document: 00515676909         Page: 1     Date Filed: 12/17/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 17, 2020
                                  No. 20-50540
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Jose-Baltazar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:19-CR-906-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Jose-Baltazar appeals the 24-month within-guidelines sentence
   that the district court imposed following Jose-Baltazar’s plea of guilty to
   illegal reentry into the United States after removal. See 8 U.S.C. § 1326(a),
   (b)(2). Raising one issue on appeal, Jose-Baltazar argues that the recidivism


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50540      Document: 00515676909           Page: 2    Date Filed: 12/17/2020




                                     No. 20-50540


   enhancement under § 1326(b) is unconstitutional in light of Apprendi v. New
   Jersey, 530 U.S. 466 (2000), and subsequent decisions because the statute
   allows a sentence above the otherwise applicable statutory maximum based
   on facts that are neither alleged in the indictment nor found by a jury beyond
   a reasonable doubt. Jose-Baltazar concedes that this argument is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224, 226-27 (1998), but seeks
   to preserve the issue for further review. The Government filed an unopposed
   motion for summary affirmance in lieu of an appellee’s brief, agreeing that
   the issue is foreclosed.
          As the Government argues, and Jose-Baltazar concedes, the sole issue
   raised on appeal is foreclosed by Almendarez-Torres. See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s position
   “is clearly right as a matter of law so that there can be no substantial question
   as to the outcome of the case,” summary affirmance is appropriate.
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED.




                                          2